            Case 2:18-cv-02340-CM Document 134 Filed 12/18/19 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

JULIE A. SMITH                                      )
                                                    )
              Plaintiff/Counterclaim Defendant,     )
                                                    )
v.                                                  ) Case No. 2:18-cv-02340-CM
                                                    )
KANSAS PUBLIC EMPLOYEES                             )
RETIREMENT SYSTEM,                                  )
                                                    )
              Defendant/Counterclaim Plaintiff.     )

                            MOTION TO EXCEED PAGE LIMIT

       COME NOW Plaintiff and Counterclaim Defendant Julie A. Smith (hereinafter

“Plaintiff”), by and through her undersigned attorney, for her Motion to Exceed Page Limit in

her Memorandum in Opposition to Defendant and Counterclaim Plaintiff Kansas Public

Employees Retirement System’s (hereinafter “KPERS”) Motion for Summary Judgment, and

states as follows:

       1.       This Complaint arises from Plaintiff’s former employment with KPERS; Plaintiff

alleges that she was subjected to discrimination, harassment, and retaliation in violation of the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”), as amended, the Age

Discrimination in Employment Act 29 U.S.C. § 621 et seq. (“ADEA”), as amended, and the

Family and Medical Leave Act, 29 U.S.C. § 2611 et seq. (“FMLA”). (See First Amended

Complaint, Doc. 64).

       2.       On November 13, 2019, KPERS filed its Motion for Summary Judgment (Doc.

120) and Memorandum in Support thereof. (Doc. 121).

       3.       KPERS’s Motion and Suggestions raise seven (7) separate arguments for why it is

entitled to summary judgment: (1) that it has sovereign immunity and cannot be sued (Doc. 121




                                                  -1-
              Case 2:18-cv-02340-CM Document 134 Filed 12/18/19 Page 2 of 4




at 41-42); (2) that Plaintiff has released some of her claims (Id. at 43-46); (3) that Plaintiff’s

claim of age discrimination under the ADEA fails as a matter of law; (Id. at 46-52) (4) that

Plaintiff’s claim of retaliation under the ADEA fails as a matter of law (Id. at 52-54); (5) that

KPERS is entitled to summary judgment on Plaintiff’s ADA discrimination claim (Id. at 54-61);

(6) that KPERS is entitled to summary judgment on Plaintiff’s ADA retaliation claim (Id. at 61-

68); and (7) that KPERS is entitled to summary judgment on Plaintiff’s FMLA retaliation claim

(Id.).

         4.       In total, KPERS’s “Arguments and Authorities” section is about twenty-seven

(27) pages long. (Doc. 121 at 41-68)

         5.       Some of KPERS’s arguments are presented very briefly; for example, its section

on sovereign immunity takes less than two (2) pages, containing no citation to any facts. (Doc.

121 at 41-42)

         6.       In order to fully brief the issue of sovereign immunity (including the issue of

waiver, not even mentioned by KPERS), Plaintiff has needed more than ten (10) pages.

         7.       Plaintiff has made (and continues to make) every effort to keep the Arguments

and Authorities section of her Memorandum as succinct as possible.

         8.       Nevertheless, it has been impossible to keep the Memorandum to thirty (30)

pages.

         9.       The local rules of this District state that “[t]he arguments and authorities section

of briefs or memoranda must not exceed 30 pages absent a court order.” D. Kan. Rule 7.1(e).

         10.      Plaintiff seeks an order of this Court permitting her to file a memorandum that

exceeds such page limit.




                                                  -2-
          Case 2:18-cv-02340-CM Document 134 Filed 12/18/19 Page 3 of 4




        11.     Plaintiff’s counsel have been working on her Memorandum in Opposition

consistently since KPERS’s motion was filed.

        12.     However, they initially focused on responding the KPERS’s Statement of Material

Facts and their own Additional Material Facts.

        13.     As a result, they have only now come to realize that they will be unable to limit

their brief to thirty (30) pages.

        14.     If the Court grants this Order, counsel for Plaintiff will continue to make every

effort to limit the length of their Memorandum as much as possible.

        15.     Plaintiff will not object to or oppose KPERS’s reply exceeding thirty (30) pages to

adequately respond.

        WHEREFORE, Plaintiff humbly requests this Court enter an Order permitting Plaintiff to

file a brief whose arguments and authorities section exceeds thirty (30) pages.


                                                       Respectfully submitted,

                                                       By: /s/ Alexander Edelman
                                                       Alexander Edelman,        #KS - 25821
                                                       Sarah Liesen,              #KS- 26988
                                                       Edelman, Liesen & Myers, L.L.P.
                                                       208 W. Linwood Blvd.
                                                       Kansas City, MO 64111
                                                       816-533-4976
                                                       Fax: 816-463-8449
                                                       aedelman@elmlawkc.com
                                                       sliesen@elmlawkc.com

                                                       ATTORNEYS FOR PLAINTIFF /
                                                       COUNTERCLAIM DEFENDANT




                                                 -3-
         Case 2:18-cv-02340-CM Document 134 Filed 12/18/19 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of December, 2019, a true and correct copy of the

foregoing was filed with the CM/ECF system which sent notification to:

  Thomas V. Murray
  Tammy M. Somogye
  10851 Mastin Boulevard, Suite 1000
  Overland Park, Kansas 66210
  Telephone: 913-451-5100
  Facsimile: 913-451-0875
  Email: tmurray@lathropgage.com
  tsomogye@lathropgage.com


  ATTORNEYS FOR DEFENDANT/COUNTERCLAIM PLAINTIFF
  KANSAS PUBLIC EMPLOYEES RETIREMENT SYSTEM

                                                    By: /s/ Alexander Edelman
                                                       ALEXANDER EDELMAN
                                                       ATTORNEY FOR PLAINTIFF




                                              -4-
